Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches an antenna array for full duplex communications, the antenna array that comprises an array of at least two antenna elements, a substrate supporting the array of antenna elements, the substrate including: a feed network including a plurality of probes, each probe being connected to a respective antenna element, a parallel plate waveguide layered with the feed network, the parallel plate waveguide having a core of varying dielectric constant,  the varying dielectric constant varies from a first probe connected to a first antenna element to a second probe connected to a second antenna element, however, the prior art fails to teach the core of varying dielectric constant causes a parallel plate wave that propagates from the first antenna element to the second antenna element to have a phase offset with a surface wave that propagates from the first antenna element to the second antenna element, to cause cancellation of the parallel plate wave with the surface wave at the second probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845